NO. 07-09-0088-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                OCTOBER 1, 2009
                         ______________________________

         EXAMONE WORLDWIDE, INC., THE NORTHWESTERN MUTUAL
      LIFE INSURANCE COMPANY, KELLY SCHAEFER, PAMELA LAMBERT
    AND QUEST DIAGNOSTICS CLINICAL LABORATORIES, INC., APPELLANTS

                                            V.

          VON ALAN VENHUIZEN AND SUSAN VENHUIZEN, APPELLEES
                   _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2008-543,155; HONORABLE WILLIAM SOWDER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                     ON AGREED MOTION TO DISMISS APPEAL


       Appellants, Examone Worldwide, Inc., Kelly Schaefer, Paula Lambert, and Quest

Diagnostics Clinical Laboratories, Inc., perfected an interlocutory appeal from the trial

court’s denial of appellants’ motion to dismiss and motion for costs. See TEX . CIV. PRAC .

& REM . CODE ANN . § 51.014(a)(9) (Vernon 2008). Appellants and appellees, Von Alan

Venhuizen and Susan Vanhuizen, have filed an agreed motion to dismiss this appeal on

the basis that the parties have reached a settlement agreement. This agreed motion
requests this Court to dismiss the appeal. Dismissal of the appeal is authorized on motion

of appellant by Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure. See TEX . R.

APP. P. 42.1(a)(1). Thus, to effectuate the agreement of the parties as articulated in their

agreed motion to dismiss, this Court will construe that portion of the motion that requests

dismissal to be appellants’ request for such relief and we will grant the relief requested.

Finding the motion, as construed, to comply with Rule 42.1(a)(1) of the Texas Rules of

Appellate Procedure, we dismiss the appeal.


       Further, the parties have requested that costs of the appeal be taxed to the party

incurring the same. As the agreed motion complies with the requisites of Rule 6.6 of the

Texas Rules of Appellate Procedure, we will tax costs of this appeal against the party that

incurred those costs. See TEX . R. APP. P. 42.1(d), 6.6.


       Having disposed of this appeal at the parties’ request, we will not entertain a motion

for rehearing and our mandate shall issue forthwith.




                                                         Per Curium




                                             2